UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-05537 Nicholas Money Market Fund, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 12/31/2010 Date of Reporting Period: 03/31/2010 Item 1. Schedule of Investments. Nicholas Money Market Fund, Inc. Schedule of Investments (unaudited) As of 03/31/2010 Principal Maturity Yield to Amortized Amount Date Maturity Cost COMMERCIAL PAPER 70.69% $ 907,000 Prudential Funding, LLC 04/01/2010 0.16% 907,000 1,121,000 American Honda Finance Corporation 04/05/2010 0.16% 1,120,980 2,000,000 Walt Disney Company (The) 04/05/2010 0.14% 1,999,969 575,000 Franklin Resources, Inc. 04/06/2010 0.23% 574,982 500,000 Franklin Resources, Inc. 04/06/2010 0.22% 499,985 1,105,000 ANZ National (International) Ltd. 04/07/2010 0.19% 1,104,965 395,000 ANZ National (International) Ltd. 04/07/2010 0.19% 394,987 2,000,000 Covidien International Finance S.A. 04/07/2010 0.18% 1,999,940 500,000 BNP Paribas Finance Inc. 04/12/2010 0.17% 499,974 500,000 Nordea North America Inc. 04/12/2010 0.17% 499,974 100,000 BNP Paribas Finance Inc. 04/13/2010 0.22% 99,993 2,050,000 Medtronic, Inc. 04/14/2010 0.14% 2,049,896 945,000 Covidien International Finance S.A. 04/15/2010 0.21% 944,923 1,250,000 Franklin Resources, Inc. 04/16/2010 0.17% 1,249,911 1,000,000 NetJets Inc. 04/16/2010 0.16% 999,933 2,250,000 BNP Paribas Finance Inc. 04/19/2010 0.22% 2,249,753 1,025,000 Nordea North America Inc. 04/22/2010 0.18% 1,024,895 583,000 Covidien International Finance S.A. 04/23/2010 0.23% 582,918 650,000 Toyota Motor Credit Corporation 04/23/2010 0.19% 649,924 1,500,000 American Honda Finance Corporation 04/26/2010 0.15% 1,499,844 300,000 Covidien International Finance S.A. 04/26/2010 0.23% 299,952 985,000 American Honda Finance Corporation 04/27/2010 0.15% 984,893 925,000 Nordea North America Inc. 04/28/2010 0.17% 924,882 550,000 Nordea North America Inc. 04/29/2010 0.17% 549,927 845,000 Nordea North America Inc. 04/29/2010 0.19% 844,875 575,000 BASF SE 04/30/2010 0.21% 574,902 400,000 BASF SE 04/30/2010 0.25% 399,920 300,000 Abbott Laboratories 05/03/2010 0.15% 299,960 500,000 NetJets Inc. 05/03/2010 0.16% 499,929 1,000,000 NetJets Inc. 05/04/2010 0.16% 999,853 149,000 BNP Paribas Finance Inc. 05/05/2010 0.20% 148,972 500,000 BNP Paribas Finance Inc. 05/05/2010 0.18% 499,915 800,000 Franklin Resources, Inc. 05/05/2010 0.20% 799,849 735,000 ConocoPhillips Qatar Funding Ltd. 05/06/2010 0.17% 734,879 785,000 Toyota Motor Credit Corporation 05/07/2010 0.21% 784,835 100,000 General Electric Capital Corporation 05/10/2010 0.23% 99,975 265,000 Toyota Motor Credit Corporation 05/10/2010 0.21% 264,940 1,600,000 Walt Disney Company (The) 05/10/2010 0.15% 1,599,740 400,000 Coca-Cola Company (The) 05/11/2010 0.23% 399,898 2,000,000 Harvard University, Massachusetts 05/12/2010 0.24% 1,999,454 500,000 Coca-Cola Company (The) 05/13/2010 0.22% 499,872 1,375,000 NetJets Inc. 05/14/2010 0.16% 1,374,737 500,000 Abbott Laboratories 05/17/2010 0.19% 499,879 950,000 ConocoPhillips Qatar Funding Ltd. 05/18/2010 0.16% 949,801 800,000 Brown-Forman Corporation 05/19/2010 0.15% 799,840 1,200,000 Abbott Laboratories 05/21/2010 0.18% 1,199,700 350,000 BNP Paribas Finance Inc. 05/24/2010 0.20% 349,897 275,000 Johnson & Johnson 05/24/2010 0.20% 274,919 500,000 Nestle Capital Corporation 05/25/2010 0.16% 499,880 500,000 Coca-Cola Company (The) 06/01/2010 0.17% 499,856 1,150,000 Microsoft Corporation 06/08/2010 0.19% 1,149,587 1,125,000 Brown-Forman Corporation 06/09/2010 0.20% 1,124,569 835,000 Coca-Cola Company (The) 06/14/2010 0.17% 834,708 600,000 Coca-Cola Company (The) 06/14/2010 0.18% 599,778 1,000,000 Coca-Cola Company (The) 06/15/2010 0.19% 999,604 1,000,000 Merck & Co., Inc. 06/15/2010 0.19% 999,604 1,015,000 Australia and New Zealand Banking Group Ltd. 06/21/2010 0.20% 1,014,543 1,075,000 Brown-Forman Corporation 06/23/2010 0.21% 1,074,480 500,000 Johnson & Johnson 07/12/2010 0.22% 499,689 675,000 Nestle Capital Corporation 07/12/2010 0.22% 674,579 600,000 Nestle Capital Corporation 07/12/2010 0.21% 599,643 1,000,000 Microsoft Corporation 07/15/2010 0.17% 999,504 1,000,000 Microsoft Corporation 07/15/2010 0.17% 999,504 3,000,000 Johnson & Johnson 08/04/2010 0.27% 2,997,188 150,000 General Electric Capital Corporation 08/16/2010 0.28% 149,840 645,000 Honeywell International, Inc. 08/31/2010 0.30% 644,183 1,000,000 Nestle Capital Corporation 09/20/2010 0.30% 998,567 TOTAL COMMERCIAL PAPER (cost $57,974,247) 57,974,247 GOVERNMENT DEBT 2.74% 1,475,000 Federal Home Loan Mortgage Corporation 10/19/2010 0.25% 1,472,941 775,000 Federal Home Loan Mortgage Corporation 10/26/2010 0.25% 773,881 TOTAL GOVERNMENT DEBT (cost $2,246,822) 2,246,822 FIXED RATE CORPORATE NOTES 9.27% 500,000 John Deere Capital Corporation Medium-Term Notes, Series D 5.40% 04/07/2010 0.35% 500,420 1,325,000 Phillips Petroleum Company, 8.75% 05/25/2010 0.38% 1,341,599 3,300,000 Bear Stearns Companies Inc. (The), 4.55% 06/23/2010 0.31% 3,331,811 Page 1 2,000,000 Wal-Mart Stores, Inc., 4.125% 07/01/2010 0.22% 2,019,518 150,000 Coca-Cola Enterprises, Inc., 4.25% 09/15/2010 0.39% 152,634 250,000 Medtronic, Inc., 4.375% 09/15/2010 0.33% 254,595 TOTAL FIXED RATE CORPORATE NOTES (cost $7,600,577) 7,600,577 FLOATING RATE NOTES 17.13% 370,714 American Family Financial Services, Inc.(1) 04/01/2010 0.00% 370,714 500,000 ANZ National (International) Ltd. 04/14/2010 0.19% 500,030 500,000 Procter & Gamble InternationalFunding S.C.A. 05/07/2010 0.26% 500,000 3,550,000 GlaxoSmithKline Capital Inc. 05/13/2010 0.22% 3,552,753 900,000 Oracle Corporation 05/14/2010 0.21% 900,109 2,350,000 Hewlett-Packard Company 06/15/2010 0.20% 2,350,570 3,075,000 Bank of New York Company, Inc. (The) 06/29/2010 0.25% 3,075,358 1,300,000 Kimberly-Clark Corporation 07/30/2010 0.20% 1,300,648 1,500,000 General Electric Capital Corporation Global 08/20/2010 0.26% 1,500,972 Medium-Term Notes, Series A Floating Rate Note TOTAL FLOATING RATE NOTES (cost $14,051,154) 14,051,154 TOTAL SECURITY HOLDINGS - 99.83% 81,872,800 OTHER ASSETS, NET OF LIABILITIES - 0.17% 139,513 TOTAL NET ASSETS $82,012,313 (1) Subject to a demand feature as defined by the Securities and Exchange Commission % OF NET ASSETS As of March 31, 2010, there were no differences between the total cost of securities for financial reporting purposes and federal income tax purposes. For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1  quoted prices in active markets for identical investments Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2010 in valuing the Funds investments carried at value: Valuation Inputs Investments in Securities Level 1 - None $ Level 2 - Commercial Paper 57,974,247 Government Debt 2,246,822 Fixed Rate Corporate Notes 7,600,577 Foating Rate Notes 14,051,154 Level 3 - Significant Unobservable Inputs Total $81,872,800 Page 2 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Money Market Fund, Inc. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 05/13/2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 05/13/2010 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 05/13/2010
